DETAILED ACTION

1. It is hereby acknowledged that 16/529325 the following papers have been received and placed of record in the file: Remark date 08/13/19.

2. The present application, file on or after March 16, 2013, is being examiner under the first inventor to file provisions of the AIA . 

3. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Election/Restrictions
4.This application contains claims directed to the following patentably distinct species:
Species I:  Claims 1-10, 17-20 drawn to Flow classification or Service specification (H04L47/2441 or H04L47/2425) 

5 The species are independent or distinct because Species I deals with Flow classification or Service specification and Species II deals with Map-Table maintenance and indexing or Translation policies and rules. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claims are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
the species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification
the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter
the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries)

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An 
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
6. During a telephone conversation with Attorney Arthur J. Bobel (Reg#69,031) Read on 03/08/21 a provisional election was made without traverse to prosecute the invention of Species I, claims 1-10, 17-20.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 11-16 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.


5.	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).


Double Patenting
6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-10, 17-20 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over patent application 10,397,120 claims 1-16. Although the conflicting claims are not identical, they are not patentably distinct from each other because they both deal with service flow chains. The main difference from the instant application is patent application 10397120 use of the value-added service device, and the service flow is from a user matching the policy contextual information. These differences would be obvious for determining service or application being applied.  
Instant Application (16/529325)
Patent Application (10,397,120 B2)  
1.  A flow classifier, comprising: one or more processors; and a memory 
storing program instructions that, when executed by the one or more processors, 
configure the flow classifier to: receive a first service flow, wherein a type 

service chain corresponding to the first application type;  and forward a 
second service flow to a forwarding device, wherein the second service flow 
comprises the first service flow and a first identifier of the first service 
chain, the first service chain comprises a path, the path comprises the forwarding device, and the first service flow flows through the forwarding device. 




The remaining claim(s) are similar to provided claim(s). 






Claim Rejections - 35 USC § 103
7. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.

8. Claims 1, 2, 6, 17, 18 are rejected under 35 U.S.C. §103 as being unpatentable over Kumar (US 2015/0263901) in view of Guichard et al(US 2014/0334295A1) 

Regarding claim 1, Kumar teaches a flow classifier, comprising: one or more processors; and a memory 
storing program instructions that, when executed by the one or more processors, 
configure the flow classifier to: receive a first service flow, wherein a type of the first service flow is a first application type; (see Kummar paragraph [0014],[021],[0023] explains classifier is an application and service flow,Fig.1) determine a first service chain corresponding to the first application type;(see paragraph [0023] explains classifier 24(2) may modify existing service chain)  and forward a second service flow to a forwarding device, wherein the second service flow comprises the first service flow and a first identifier of the first service 
chain,(see Kummar paragraph [0023],[0024] explains a secondary classifier 24(3) may modify existing service chain, explains service path field as well) the first service chain comprises a path, the path comprises the forwarding device,(see paragraph [0023] explains secondary classifier may modify existing service chain) and the first service flow flows through the forwarding device. (see Kummar paragraph [0023],[0024] explains the modified existing service chain which can be viewed as the first service flow)   
While Kumar explains service path field which can be seen as a first identifier since it is identifying forwarding path of service chain (see paragraph [0023])  

It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the modified Kumar to include Guichard’s symmetric service chain biding.  One of ordinary skill in the art would have been motived to make this modification before the effective filled date of the claimed invention to improve service functions especially in a chain environment(see paragraph [0003])  

Regarding claim 2, the modified Kumar taught the flow classifier according to claim 1, as described above. The modified Kumar wherein the program instructions, 
when executed by the one or more processors, further configure the flow 
classifier to: obtain a service chain selection control policy, wherein the 
service chain selection control policy comprises a first corresponding relation 
between the first application type and the first identifier of the first 
service chain; (see Kummar paragraph [0014],[0028] explains policy for service paths and forwarding action; Guichard paragraph [0033],[0036] explains policy for service and application) and determine the first service chain according to the first 
application and the first corresponding relation. (see Kummar paragraph [0014],[0023],[0028] explains policy for service paths and forwarding action; Guichard paragraph [0033],[0036] explains policy for service and application)
 


comprises a value-added service device. (see Kumar paragraph [0017],[0048] explains encapsulation of header for forwarding; Guichard paragraph [0012],[0017] explains encapsulation for service flow)  
 


Regarding claim 17, Kumar teaches a non-transitory computer readable storage medium, comprising instructions 
that, when executed by a computer, cause the computer to: receive a first 
service flow, wherein a type of the first service flow is a first application 
type; (see Kumar paragraph [0014],[021],[0023] explains classifier is an application and service flow,Fig.1)   determine a first service chain corresponding to the first application 
type; (see paragraph [0023] explains classifier 24(2) may modify existing service chain)   and forward a second service flow to a forwarding device, wherein the 
second service flow comprises the first service flow and a first identifier of 
the first service chain, (see Kumar paragraph [0023],[0024] explains a secondary classifier 24(3) may modify existing service chain, explains service path field as well)  the first service chain comprises a path, the path 
comprises the forwarding device, (see Kumar paragraph [0023] explains secondary classifier may modify existing service chain)  and the first service flow flows through the 
   
While Kumar explains service path field which can be seen as a first identifier since it is identifying forwarding path of service chain (see paragraph [0023])  
However analogous art Guichard explains service chain id as well as a classifier(See paragraph [0012])
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the modified Kumar to include Guichard’s symmetric service chain biding.  One of ordinary skill in the art would have been motived to make this modification before the effective filled date of the claimed invention to improve service functions especially in a chain environment(see paragraph [0003])  

 
Regarding claim 18, the modified Kumar teaches the non-transitory computer readable storage medium according to claim 17, 
further comprising instructions that, when executed by computer, cause the 
computer to: obtain a service chain selection control policy, wherein the 
service chain selection control policy comprises a first corresponding relation 
between the first application type and the first identifier of the first 
service chain;  and determine the first service chain according to the first 
application and the first corresponding relation. see Kummar paragraph [0014],[0023],[0028] explains policy for service paths and forwarding action; Guichard paragraph [0033],[0036] explains policy for service and application)

Allowable Subject Matter

9. Claim 3-4, 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 7-10 would also be considered for allowance if double patent is overcome.   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gerald Smarth whose telephone number is (571) 270-1923.  The examiner can normally be reached on Monday-Thursday 6am-4:30pm ET. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7784.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GERALD A SMARTH/Primary Examiner, Art Unit 2478